DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Disposition of Claims
With the applicants submission dated 02/17/2022, the status of the claims are: claims 27-49 are pending; claims 1-26 have been cancelled.

Allowable Subject Matter
Claims 27-49 are allowed.
The following is an examiner’s statement of reasons for allowance:
Instant invention relates to techniques for wireless transmissions in a wireless network and in particular to a method for interference cancellation in a wireless communications network. Independent claim 27 contains features which, when combined with other features in the claims, the prior art of record failed to anticipate or render obvious at the time when instant invention was made:
For example, the closest prior art, Weber (US 2013/0023225 A1) “Selective-Sampling Receiver” discloses A receiver that selectively samples a received signal in order to suppress an interference component of the signal while recovering a desired component. The selective sampling may be accomplished by low cost, low complex analog or digital circuitry. The receiver includes a first input that receives a first signal, 
While the disclosure of Weber teaches a method for interference cancellation, it does not disclose explicitly, suggest, or render obvious the techniques discussed in the independent claims of the instant application.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMAAL HENSON whose telephone number is (571)272-5339. The examiner can normally be reached M-Thu: 7:30 am - 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Derrick Ferris can be reached on (571)272-3123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAMAAL HENSON
Primary Examiner
Art Unit 2411



/JAMAAL HENSON/Primary Examiner, Art Unit 2411